IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-359/360/361-08


DONNA KAY SEYMORE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS
MONTGOMERY COUNTY


Per curiam.  KELLER, P.J., KEASLER and HERVEY, JJ., dissent.

ORDER
	The petitions for discretionary review violate Rules of Appellate Procedure 9.3 and
68.4(i) because the original petitions are not accompanied by 11 copies and do not contain
a copy of the opinion of the court of appeals.
	The petitions are struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petitions.  The redrawn petitions may be filed within
thirty days after the date of this order.
En banc
Delivered: April 23, 2008.
Do Not Publish